DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed on 08/06/2019, is acknowledged.

3.  Claims 49-66 are pending and being acted upon presently.

 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Election/Restrictions

4.  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


5.  In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 49-56, drawn to a method of treating a cancer with anti- MICA-ADC, wherein the antibody lacks and Fc domain or comprises an Fc domain of human origin that is modified to reduce binding to a human Fcγ receptor.

Group II, claims 57-66, drawn to anti- MICA-ADC, wherein the antibody lacks and Fc domain or comprises an Fc domain of human origin that is modified to reduce binding to a human Fcγ receptor.
 

6.  The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The invention of Groups I-II were found to have no special technical feature that defined the contribution over the prior art of  WO2013117647A1 (IDS) in view of Puthenveetil et al (Bioconjuagte Chem. March 2016, 27:1030-1039)  and/or Deonarain et al (Expert Opinion on Drug Discovery, 10:5, 463-481, 2015).

The `647 publication teaches and claims the isolation of anti-MICA antibodies in mouse, and subsequent humanization by linking the variable domains to human IgG1 constant domains (p.113, last §). Anti-tumoral activity is shown for unconjugated antibodies 6E4 defined by SEQ ID NO:7 and 8, 9C10 defined by SEQ ID NO:57 and 58, 20C6 defined by SEQID NO:20 and 21 and 19E9 defined by SEQ ID NO:46 and 47 (exp. 12; fig. 11; table B). The variable domains lacking the signal peptide of said antibodies are identical to the variable domains lacking the signal peptides of the antibodies of the same names used in the present application. Conjugation to a toxin is claimed.  The `647 publication teaches that the antibody is an antibody fragment selected from Fab, Fab`, Fab`-SH, among other (see page 22, lines 18+), Fab or F(ab`)2 portion of 6E4 (page 55, lines 19+), 20C6 (page 57, lines 23+), 16A8 (page 60, lines 2+), 19E9 (Page 62, lines 9+), 9C10, 12A10, 10A7, 18E8, 10F3, 15B9, 14B4 (see published claim 31).  The `647 

The `647 publication differs from the instant invention only in that the antibodies lack an Fc domain or comprise a modified Fc domain with reduced binding to a human Fcγ receptors.

Puthenveetil et al teaches that Fab−drug conjugates have been increasingly pursued as a complementary way to treat cancer.24 Protein-L speciﬁcally binds to the Fab region of the antibody and thus could potentially be utilized to generate Fab conjugates using the methodology described above. To showcase the versatility of the solid-phase conjugation method, a dual cytotoxic linker-and payload-conjugated Fab was generated as a proof of concept (Figure 5). (page 1035, left col., 1st ¶).   The Fab−drug conjugate shows excellent potency toward target-positive N87 and MDA-MB-361-DYT2 cells and exceptional (>250-fold) selectivity toward target-negative HT29 cells (Figure 5B and Table S1) (page1035, right col., top ¶).  Putenveetil et al teach that therapeutic agents based on smaller antibody fragments like Fab, diabody, and scFv have been of great interest because of their ease of production, higher tumor penetration, and faster clearance (see page 1036, right col., 3rd ¶).  Puthenveetil et al teach that one can also use Fabs engineered with multiple surface cysteines to increase or vary the payload ratio to screen for optimal potency, selectivity, and synergy.   (page 1036, right col., 3rd ¶.

Deonarain et al teach that the Fc-region of an IgG introduces many features that impact ADC performance that are now considered undesirable or unnecessary. The long half-life attributed to neonatal Fc-receptor (FcRn) recycling increases normal tissue exposure giving more time for off-target payload deposition leading to many side effects [11,77]. Fc-gamma receptor (FcgR) mediated cross reaction with immune or endothelial cells can also cause toxicity. The overall large size of an IgG provides a physical barrier to tumour penetration as observed very early on by Jain and others [78]. Other issues associated with large format size are ineffective blood-brain penetration and steric blocking that may inhibit receptor dimerization, often needed for inter-nalisation [79] or epitope access. Dispensing with these domains, predominantly by protein engineering leads to Fabs, single-chain Fvs, single domain antibodies and others (Figure 1B -- H) [80] that can be expressed microbially. Fragments generally penetrate more rapidly as shown with an engineered Fab [85]. Modelling small antibody binding affinities and kinetics will help in the design of fragment-based therapeutics: a key area of study that is showing useful applications [86]. The advent of highly cytotoxic payloads led to Fabs being revisited using thiol-bridging conjugation technologies (Figure 2-2, Table 2-2). Polytherics demonstrated sub-nanomolar potency and tumour growth delay at 20 mg/kg using an MMAE payload conjugated to a trastuzumab Fab [91]. (see section 3.4.1).  The removal of the IgG Fc-region should reduce toxicity issues related to normal tissue cross-reaction and prolonged exposure but at the expense of lower tumour uptake of the payload. Strategies such as increased cytotoxin loading, half-life modulation or even dosing schedules will have to be devised to find that sweet spot of high efficacy with low adverse effects (section 5).

damaging DNA such as calicheamycin, camptothecin, duocarmycin and pyrrolobenzodiazepine (PBD) dimers.

Those skilled in the art would have had a reason to use Fab fragments of the anti-MICA antibody taught by the `647 publication to conjugate the cytotoxic payload which damage DNA structure such as PBD taught by Deonarain et al using the methods taught in Puthenveetil et al and Deonarain et al to generate MICA Fab−PBD drug conjugates in the treatment of cancer taught by the `647 publication because using Fab fragment would lead to the generation of site-speciﬁc ADCs, ease of production, higher tumor penetration, and faster clearance ADCs and the PBD kills tumor cell by damaging DNA.

Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.
 
Species Election

7.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

(a) If any one of Groups I or II is elected, Applicant is required to elect an anti-MICA antibody (i) lacks an Fc domain or (ii) comprises a modified Fc domain such as the on recited in claim 49 and 57.  If Applicant elects a modified Fc domain, Applicant further required to elect a particular amino acid substitution (e.g., residue(s) 243, 235, 297 or a specific combination thereof) such as the one recited in claims 5-52 and 64-65.  These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.  These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

(b) If Group II is elected, Applicant is required to elect a specific functionalized amino acid residue  formula such as (i) (B)-L”-Y-Z, (ii) (B)-L”-RR`-Y-Z)  or (iii) (Q)-L”-Y-Z such as the one recited in claims 59, 60 and 63. These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.  These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

8.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


9.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 29, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644